297 S.W.3d 154 (2009)
STATE of Missouri, Respondent,
v.
Peter J. BUCKMAN, Appellant.
No. WD 69969.
Missouri Court of Appeals, Western District.
November 24, 2009.
Alexa I. Pearson, Assistant State Public Defender, Columbia, MO, for Appellant.
Stephanie Morrell, Assistant Prosecutor, Columbia, MO, for Respondent.
Before Division III: THOMAS H. NEWTON, Chief Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
Peter J. Buckman appeals the circuit court's judgment convicting him of driving while intoxicated. We affirm. Rule 30.25(b).